Filed 5/28/15 P. v. Bentley CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B254918

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA067926)
         v.

RAYMOND D. BENTLEY,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County. Tomson
T. Ong, Judge. Affirmed.
                                                         ______
         Maxine Weksler, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Stephanie C. Brennan and
Brendan Sullivan, Deputy Attorneys General, for Plaintiff and Respondent.
                                                         ______
       Raymond D. Bentley appeals from the judgment entered after the trial court
revoked probation and executed a suspended prison sentence. Because executing the
suspended sentence did not constitute an abuse of discretion, we affirm the judgment.
                 FACTUAL AND PROCEDURAL BACKGROUND
       In 2002, Bentley pleaded no contest to one count of spousal abuse. The trial court
suspended imposition of sentence and placed him on five years of formal probation. In
2005, while on probation, Bentley pleaded no contest to one count of spousal abuse and
two counts of assault with a deadly weapon, one against his sister-in-law and the other
against his brother-in-law, all arising out of the same incident. The court imposed a
six-year prison term but suspended execution of sentence and again placed Bentley on
five years of formal probation. The terms and conditions of probation required Bentley
to, among other things, “cooperate with the probation officer in a plan for domestic
violence counseling.” The court found the 2005 offenses violated Bentley’s probation in
the 2002 case. It revoked and reinstated probation in the 2002 case on the same terms
and conditions as for the 2005 case.
       Some time in 2006 Bentley was dismissed from his program for domestic violence
counseling due to nonpayment of fees. In August 2006, based on the dismissal, the trial
court found Bentley in violation of probation in the 2002 and 2005 cases. It terminated
probation in both cases, executed the suspended six-year prison term for the 2005 case
and imposed a consecutive, one-year prison term for the 2002 case. Bentley appealed
from the judgment. On appeal, we concluded that the evidence was insufficient to
demonstrate that Bentley had the ability to pay the counseling fees for the period of time
in which his underpayments resulted in his dismissal from the program and thus did not
support a probation violation. We reversed the judgment and remanded the matter to the
court to vacate its order revoking probation and to enter new orders in both cases. We
stated, “Bentley’s inability to pay for domestic counseling in the past does not mean
that he should be excused from attending counseling in the future. His history of
violent behavior supports the trial court’s view that there is a need for such counseling.
On remand the trial court may reinstate probation with a requirement that Bentley

                                             2
attend domestic violence counseling. If it does so, however, it must evaluate the
Bentley family’s financial situation and order Bentley to pay counseling fees only
commensurate with his financial ability.” (People v. Bentley (Oct. 1, 2007, B193761)
[nonpub. opn.].)
       On remand, on February 4, 2008, the trial court reinstated Bentley’s probation in
both the 2002 and 2005 cases on the same conditions with the modifications that
(1) Bentley “complete 52 weeks of domestic violence classes pursuant to probation
officer[’]s direction”; and (2) the probation department “determine [Bentley’s] ability to
pay through financial evaluation at probation officer[’]s directions.” An October 15,
2008, agreement between Bentley and the probation department indicated that Bentley’s
fines and other fees had been reduced from $4,793 to $1,500 and that he was required to
make 60 monthly payments of $25 beginning in December 2008. Nothing in the record
reflects Bentley’s responsibility for fees relating to domestic violence counseling.
       In December 2010, Bentley’s probation officer filed a report that Bentley was
in violation of probation for failing to (1) provide probation with proof of completing a
52-week domestic violence program; (2) keep probation advised of his work and home
telephone numbers; and (3) make $25 payments to probation. The probation officer
explained that Bentley is “currently being supervised in . . . Michigan via interstate
compact. [¶] A progress report was received from [Bentley’s] probation officer dated
07/01/2010. . . . The report indicates that [Bentley] has not provided the Michigan
probation department with proof of completing a domestic violence program although
[Bentley] stated that he had provided proof to his California probation officer. This
officer has reviewed [Bentley’s] file and all documentation. There is no indication that
[Bentley] has completed the ordered program nor has provided probation with proof of
completion. [Bentley] has also failed to provide probation with a current contact number.
This officer attempted to contact [Bentley] at several number[s] provided by [him]. All
numbers were not working. [Bentley] failed to advise his probation officer with a current
contact number. [Bentley] has also failed to make payment to probation. Probation
records indicate that [Bentley] has made 8 payments totaling $129.00. The last payment

                                             3
made was on 01/11/2010, for $10.00. . . . The amount owed is for fines, fees and cost of
probation services due while [Bentley] was in California. [Bentley] was seen by a
financial evaluator on 10/15/2008, and his payments were adjusted to his ability to pay.
[Bentley] agreed to make monthly payments of $25.00 . . . . [Bentley] failed to make the
agreed upon payments. It appears [Bentley] is not making an effort to comply with his
conditions of probation.”
        Bentley did not appear for a probation violation hearing on January 3, 2011.
The trial court preliminarily revoked probation and issued a bench warrant for Bentley’s
arrest. After Bentley was extradited to California, he appeared in court on December 26,
2013. The matter was continued to January 27, 2014, for the court to obtain a
supplemental probation report. That report stated that Bentley had failed to comply with
the conditions of probations that he (1) obey all laws and orders of the court; (2) obey all
rules and regulations of the probation department; (3) keep his probation officer advised
of his residence at all times; and (4) pay all court fines and fees through the probation
department. The report indicated that Bentley had not reported as directed for probation
supervision. On January 27, Bentley waived his right to a probation violation hearing
and admitted that he had violated probation. The court formally revoked probation in the
2005 case and scheduled sentencing for February 10. The court did not discuss the 2002
case.
        In a statement of mitigation and at the sentencing hearing, Bentley argued that the
trial court should reinstate probation and allow him time to either complete his domestic
violence counseling or obtain proof that he already had done so. The People argued that
Bentley should receive his suspended seven-year sentence because he had admitted to
violating probation and failed to complete his domestic violence counseling despite
having many years to do so. The court declined to reinstate probation and executed the
six-year prison term imposed for the 2005 case. The record does not indicate what
happened to the additional one-year term imposed for the 2002 case.
        Bentley moved for reconsideration, arguing that he had completed the required
domestic violence counseling and thus probation should be reinstated. The People

                                              4
opposed the motion, contending that Bentley had not submitted proof of completion as
specified in Penal Code section 1203.097, including submitting to and passing an exit
interview. (See Pen. Code, § 1203.097, subds. (a)(10) & (c)(1)(O)(iii).) The trial court
denied the motion. According to the court, “there are many other violations . . . . [Failure
to complete the domestic violence counseling is] one of the many violations that he has
had . . . .” “I adopted the People’s position in its entirety that is set forth in the
[sentencing] memorandum, but one of the greatest concerns that I ha[d] at that time . . .
[wa]s that he didn’t finish. . . . And now that I’m listening to this, I am convinced he did
not finish the curricula.”
                                        DISCUSSION
       Bentley and the People discuss the issue on appeal primarily as whether
substantial evidence supports a determination that Bentley violated his probation. But
Bentley admitted that he had violated probation. As a result, the issue is not the basis for
a probation violation but rather whether executing the six-year suspended prison sentence
constituted an abuse of discretion. We conclude that it did not.
       “Sentencing choices[,] such as . . . whether to reinstate probation or sentence a
defendant to prison, are reviewed for abuse of discretion. ‘A denial or a grant of
probation generally rests within the broad discretion of the trial court and will not be
disturbed on appeal except on a showing that the court exercised its discretion in an
arbitrary or capricious manner.’ [Citation.] A court abuses its discretion ‘whenever
the court exceeds the bounds of reason, all of the circumstances being considered.’
[Citation.] We will not interfere with the trial court’s exercise of discretion ‘when it
has considered all facts bearing on the offense and the defendant to be sentenced.’
[Citation.]” (People v. Downey (2000) 82 Cal. App. 4th 899, 909-910; see also People v.
Medina (2001) 89 Cal. App. 4th 318, 323 [after probation violation, court’s decision to
reinstate probation or sentence defendant to prison is matter of discretion].)
       Bentley was charged with multiple violations of probation, namely, that he had not
provided proof of completion of domestic violence counseling, kept his probation officer
apprised of work and home telephone numbers and paid the agreed-upon $25 monthly

                                                5
payments to probation. He admitted to violating probation. His only argument for
sentencing leniency was that he had attended all of the required domestic violence
sessions classes but could not afford to pay the final fees to obtain a certificate of
completion. In his reconsideration motion, however, he maintained that he had paid the
outstanding balance, which allowed him to accumulate sessions he had participated in at
two different programs. Nevertheless, the documents he submitted did not prove
completion of the program as required by probation. Bentley also gave no explanation
for his failure to provide his probation officer with his telephone numbers or to make the
$25 monthly payments. Under these circumstances, executing the suspended six-year
term for the 2005 convictions was within the trial court’s discretion.
                                      DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.




                                                   ROTHSCHILD, P. J.
We concur:



              CHANEY, J.



              BENDIX, J.*




*
        Judge of the Los Angeles Superior Court, Assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                               6